Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/08 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. ADVANTAGE FUNDS, INC. DREYFUS PREMIER TOTAL RETURN ADVANTAGE FUND GLOBAL ALPHA FUND DREYFUS PREMIER GLOBAL ABSOLUTE RETURN FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier Total Return Advantage Fund July 31, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes86.1% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.2% Northrop Grumman, Gtd. Notes 7.13 2/15/11 20,000 Agriculture.2% UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 Asset-Backed Ctfs./Auto Receivables4.1% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 44,517 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 60,821 Capital One Auto Finance Trust, Ser. 2005-C, Cl. A3 4.61 7/15/10 2,580 2,577 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 100,000 101,770 Harley-Davidson Motorcycle Trust, Ser. 2004-1, Cl. A2 2.53 11/15/11 31,295 31,229 Honda Auto Receivables Owner Trust, Ser. 2005-5, Cl. A4 4.69 2/15/11 140,000 141,153 Honda Auto Receivables Owner Trust, Ser. 2006-2, Cl. A4 5.28 1/23/12 100,000 102,137 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 50,000 50,624 USAA Auto Owner Trust, Ser. 2004-3, Cl. A4 3.53 6/15/11 37,984 37,996 Asset-Backed Ctfs./Credit Cards2.7% Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 80,905 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 100,707 Citibank Credit Card Issuance Trust, Ser. 2003-A8, Cl. A8 3.50 8/16/10 100,000 100,024 Citibank Credit Card Master Trust I, Ser. 1999-2 Cl. A 5.88 3/10/11 100,000 101,541 Asset-Backed Ctfs./Home Equity Loans1.6% MASTR Asset-Backed Securities Trust, Ser. 2005-AB1, Cl. A2 5.05 11/25/35 76,518 a 76,391 Renaissance Home Equity Loan Trust, Ser. 2005-2, Cl. AF3 4.50 8/25/35 59,029 a 58,603 Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 85,829 a 80,986 Specialty Underwriting & Residential Finance, Ser. 2003-BC4, Cl. A3B 4.79 11/25/34 7,426 a 5,502 Banks5.4% Bank of Tokyo-Mitsubishi, Sr. Sub. Notes 8.40 4/15/10 15,000 15,813 Bank One, Sub. Notes 7.88 8/1/10 100,000 105,581 BSCH Issuances, Bank Gtd. Notes 7.63 9/14/10 50,000 52,683 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 11,854 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 50,456 Deutsche Bank London, Sr. Unscd. Notes 6.00 9/1/17 10,000 10,027 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 25,925 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 50,173 Key Bank, Sub. Notes 7.00 2/1/11 50,000 46,143 Marshall & Ilsley, Sr. Unscd. Notes 4.38 8/1/09 75,000 73,599 National Westminster Bank, Sub. Notes 7.38 10/1/09 50,000 51,247 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 13,656 Province of Manitoba Canada, Debs., Ser. FH 4.90 12/6/16 5,000 5,125 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 20,000 18,927 Regions Financial, Sub. Notes 6.38 5/15/12 25,000 23,030 Royal Bank of Canada, Notes 3.88 5/4/09 100,000 100,601 Wachovia, Sub. Notes 5.63 10/15/16 25,000 20,680 Wells Fargo, Sr. Unscd. Notes 4.20 1/15/10 50,000 50,042 Wells Fargo, Sr. Unscd. Notes 5.25 10/23/12 20,000 19,818 Wells Fargo, Sr. Unscd. Notes 5.63 12/11/17 5,000 4,774 Chemicals.1% Lubrizol, Gtd. Notes 4.63 10/1/09 15,000 Commercial Mortgage Pass-Through Ctfs.6.4% Credit Suisse Mortgage Capital Ctfs., Ser. 2006-C3, Cl. A3 6.02 6/15/38 100,000 a 96,489 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. A1 6.25 4/15/34 26,730 26,799 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 95,003 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A3 4.96 8/15/42 75,000 72,687 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. ASB 5.33 12/15/44 100,000 a 97,953 Merrill Lynch Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 90,748 Merrill Lynch/Countrywide Commercial Mortgage, Ser. 2006-2, Cl. A4 6.10 6/12/46 100,000 a 96,918 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 106,302 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.64 3/12/44 65,000 a 53,725 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 107,152 102,968 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 59,058 58,721 Consumer Discretionary.4% Clorox, Sr. Unscd. Notes 4.20 1/15/10 15,000 14,886 Fortune Brands, Sr. Unscd. Notes 5.13 1/15/11 15,000 14,961 Xerox, Gtd. Notes 7.13 6/15/10 25,000 25,830 Diversified Financial Services10.8% Allstate Life Global Funding Trusts, Sr. Scd. Notes, Ser. 04-1 4.50 5/29/09 200,000 200,384 Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 13,743 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 10,000 9,879 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 9,810 Blackrock, Sr. Unsub. Notes 6.25 9/15/17 10,000 9,660 CIT Group, Sr. Unscd. Notes 3.38 4/1/09 50,000 47,552 Citigroup, Sr. Unscd. Notes 2.82 6/9/09 50,000 a 49,510 Citigroup, Sub. Notes 5.00 9/15/14 30,000 27,245 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 47,087 Citigroup, Sr. Unscd. Notes 6.50 1/18/11 20,000 20,550 Credit Suisse First Boston USA, Gtd. Notes 4.13 1/15/10 50,000 50,119 Credit Suisse First Boston USA, Unscd. Notes 4.88 8/15/10 50,000 50,336 Credit Suisse USA, Gtd. Notes 2.81 12/9/08 50,000 a 49,919 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 10,000 10,271 General Electric Capital, Sr. Unscd. Notes, Ser. A 5.45 1/15/13 100,000 100,445 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 103,457 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 100,000 100,893 Household Finance, Sr. Unscd. Notes 4.13 11/16/09 100,000 99,328 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 10,000 10,491 International Lease Finance, Sr. Unscd. Notes 5.75 6/15/11 100,000 91,266 JPMorgan Chase & Co., Sr. Unscd. Notes 2.96 1/17/11 100,000 a 98,444 JPMorgan Chase & Co., Sr. Notes 6.00 1/15/18 10,000 9,720 Lehman Brothers Holdings, Notes 4.25 1/27/10 50,000 48,081 Lehman Brothers Holdings, Sub. Notes 6.50 7/19/17 20,000 18,082 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 47,062 Merrill Lynch & Co., Sr. Unscd. Notes, Ser. C 4.25 2/8/10 50,000 48,905 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 18,287 Morgan Stanley, Sub. Notes 4.75 4/1/14 25,000 22,333 Morgan Stanley, Sr. Unscd. Notes 6.75 4/15/11 75,000 76,274 Western Union, Sr. Unscd. Bonds 5.40 11/17/11 30,000 30,010 Diversified Metals & Mining.2% Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 Electric Utilities2.3% Con Edison NY, Sr. Unscd. Notes, Ser. 05-C 5.38 12/15/15 35,000 34,619 Duke Energy, Sr. Unscd. Notes 6.25 1/15/12 50,000 52,359 NSTAR, Unscd. Notes 8.00 2/15/10 50,000 52,809 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 52,138 Scottish Power, Unscd. Notes 4.91 3/15/10 50,000 49,994 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 34,453 Union Electric, Sr. Scd. Bonds 6.40 6/15/17 5,000 4,964 Wisconsin Energy, Sr. Unscd. Notes 5.50 12/1/08 50,000 50,240 Food & Beverages.8% General Mills, Sr. Unscd. Notes 6.00 2/15/12 15,000 15,473 Kellogg, Sr. Unscd. Notes, Ser. B 6.60 4/1/11 20,000 21,041 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 30,725 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 26,024 Safeway, Sr. Unscd. Notes 6.50 3/1/11 20,000 20,705 Foreign/Governmental.4% United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 Health Care1.7% Abbott Laboratories, Sr. Unscd. Notes 5.60 5/15/11 50,000 52,280 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 14,859 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 10,300 Eli Lilly & Co., Sr. Unscd. Notes 6.00 3/15/12 30,000 31,927 Hospira, Sr. Unscd. Notes 4.95 6/15/09 15,000 15,037 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 100,206 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 19,807 Industrial.3% Conagra Foods, Sr. Unscd. Notes 7.88 9/15/10 15,000 15,860 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,619 Media1.0% Comcast Cable Communications, Gtd. Notes 6.75 1/30/11 75,000 77,628 New York Times, Sr. Unscd. Notes 4.50 3/15/10 15,000 14,342 Viacom, Sr. Unscd. Notes 5.75 4/30/11 20,000 19,825 Viacom, Gtd. Notes 7.70 7/30/10 25,000 25,803 Oil & Gas1.0% Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 25,000 26,027 KeySpan, Sr. Unsub. Notes 7.63 11/15/10 50,000 52,881 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 47,125 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 20,215 Paper & Paper Related.1% International Paper, Sr. Unscd. Notes 4.00 4/1/10 15,000 Property & Casualty Insurance2.7% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 15,032 Berkshire Hathaway, Gtd. Notes 4.13 1/15/10 40,000 40,362 Hartford Life Global Funding Trusts, Sr. Scd. Notes 5.20 2/15/11 150,000 151,293 MetLife, Sr. Unscd. Notes 5.00 6/15/15 20,000 19,112 Principal Life Income Funding Trusts, Sr. Scd. Notes 5.13 3/1/11 150,000 148,350 Retail.9% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 20,000 20,525 Wal-Mart Stores, Sr. Unscd. Notes 6.88 8/10/09 100,000 103,987 Technology.1% NCR, Sr. Unscd. Notes 7.13 6/15/09 15,000 Telecommunications2.5% AT & T Wireless Services, Sr. Unscd. Notes 8.13 5/1/12 25,000 27,454 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 100,000 103,363 British Telecommunications, Sr. Unscd. Notes 8.63 12/15/10 25,000 a 26,868 CenturyTel, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 25,000 25,984 Cox Communications, Sr. Unscd. Notes 4.63 1/15/10 25,000 24,839 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 50,363 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 52,652 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 51,580 Transportation.4% Burlington North Santa Fe, Unscd. Notes 7.13 12/15/10 20,000 20,965 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 20,384 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 20,087 U.S. Government Agencies/Mortgage-Backed34.0% Federal Home Loan Mortgage Corp.: 4.50%, 12/1/19 716,305 695,347 5.00%, 11/1/33 - 7/1/35 431,007 410,991 5.50%, 12/1/18 - 10/1/21 572,212 576,266 5.65%, 2/1/37 44,018 a 44,149 5.72%, 2/1/37 80,056 a 80,941 5.93%, 1/1/37 77,466 a 78,838 6.00%, 10/1/19 - 9/1/34 201,875 205,302 6.50%, 8/1/12 76,762 80,272 7.00%, 1/1/36 156,766 164,772 Federal National Mortgage Association: 4.00%, 3/1/21 86,550 80,595 4.48%, 12/1/34 192,718 194,789 5.00%, 7/1/19 - 10/1/33 713,883 707,640 5.50% 300,000 b 292,828 5.50%, 7/1/17 - 8/1/35 1,467,633 659,458 5.74%, 4/1/37 83,711 a 84,750 6.00%, 11/1/16 - 8/1/17 347,507 49,938 6.50%, 7/1/33 - 7/1/35 278,625 288,038 7.00%, 4/1/32 76,730 80,905 U.S. Government Securities5.8% U.S. Treasury Bonds: 4.75%, 2/15/37 400,000 408,500 6.25%, 5/15/30 295,000 359,485 U.S. Treasury Notes 4.88%, 7/31/11 40,000 42,344 Total Bonds and Notes (cost $12,161,877) Principal Short-Term Investments.8% Amount ($) Value ($) U.S. Treasury Bills 1.95%, 9/18/08 (cost $114,701) 115,000 c Other Investment7.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,064,000) 1,064,000 d Total Investments (cost $13,340,578) 94.5% Cash and Receivables (Net) 5.5% Net Assets 100.0% a. Variable rate securityinterest rate subject to periodic change. b. Purchased on a forward commitment basis. c. All or partially held by a broker as collateral for open financial futures positions. d. Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $13,306,975. Net unrealized depreciation on investments was $67,026 of which $110,891 related to appreciated investment securities and $177,917 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi- annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES July 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long Euro Dollar 1 242,288 March 2009 (479 ) Euro Dollar 1 239,800 March 2010 (1,229 ) Euro Dollar 1 242,975 September 2008 (554 ) Euro Dollar 1 241,200 September 2009 (691 ) U.S. Treasury 5 year Notes 24 2,672,062 September 2008 40,300 U.S. Treasury 10 year Notes 26 2,985,531 September 2008 5,616 U.S. Treasury 30 year Bonds 6 693,000 September 2008 7,740 10 Year Euro-Bond 1 175,545 September 2008 3,604 Australian 10 Year Bonds 3 277,902 September 2008 9,263 Financial Futures Short U.S. Treasury 2 year Notes 11 (2,332,000 ) September 2008 (16,920 ) British Long Gilt 3 (638,010 ) September 2008 (7,189 ) Canadian 10 Year Bonds 1 (115,762 ) September 2008 (993 ) Japanese 10 Year Bond 9 (1,135,939 ) September 2008 (21,330 ) STATEMENT OF OPTIONS WRITTEN July 31, 2008 (Unaudited) Face Amount Covered by Contracts ($) Valued ($) Call Options U.S. Treasury 10 Year Notes August 2008 @ 113 1,400,000 a (29,094 ) Put Options U.S. Treasury 10 Year Notes August 2008 @ 112 1,400,000 a (1,750 ) (Premiums received $33,604) ) a Non-income producing security. STATEMENT OF FINANCIAL FUTURES July 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long Euro Dollar 1 242,288 March 2009 (479 ) Euro Dollar 1 239,800 March 2010 (1,229 ) Euro Dollar 1 242,975 September 2008 (554 ) Euro Dollar 1 241,200 September 2009 (691 ) U.S. Treasury 5 year Notes 24 2,672,062 September 2008 40,300 U.S. Treasury 10 year Notes 26 2,985,531 September 2008 5,616 U.S. Treasury 30 year Bonds 6 693,000 September 2008 7,740 10 Year Euro-Bond 1 175,545 September 2008 3,604 Australian 10 Year Bonds 3 277,902 September 2008 9,263 Financial Futures Short U.S. Treasury 2 year Notes 11 (2,332,000 ) September 2008 (16,921 ) British Long Gilt 3 (638,010 ) September 2008 (7,189 ) Canadian 10 Year Bonds 1 (115,762 ) September 2008 (993 ) Japanese 10 Year Bond 9 (1,135,939 ) September 2008 (21,331 ) STATEMENT OF OPTIONS WRITTEN April 30, 2008 (Unaudited) Face Amount Covered by Contracts ($) Valued ($) Call Options U.S. Treasury 10 Year Notes August 2008 @ 113 1,400,000 a (29,094 ) Put Options U.S. Treasury 10 Year Notes August 2008 @ 112 1,400,000 a (1,750 ) (Premiums received $33,604) ) a Non-income producing security. At July 31, 2008, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 7/31/2008 ($) Purchases: British Pound, expiring 9/17/2008 170,000 331,626 335,714 4,088 British Pound, expiring 9/17/2008 69,300 135,152 136,853 1,701 British Pound, expiring 9/17/2008 7,000 13,930 13,824 (107 ) British Pound, expiring 9/17/2008 7,000 13,928 13,824 (105 ) EURO, expiring 9/17/2008 234,000 361,647 364,044 2,397 EURO, expiring 9/17/2008 205,000 316,840 318,927 2,088 EURO, expiring 9/17/2008 32,680 50,208 50,842 634 EURO, expiring 9/17/2008 10,320 15,854 16,055 202 EURO, expiring 9/17/2008 102,000 159,755 158,686 (1,069 ) EURO, expiring 9/17/2008 6,942 10,761 10,800 39 EURO, expiring 9/17/2008 19,058 29,558 29,649 91 EURO, expiring 9/17/2008 32,400 51,245 50,406 (839 ) EURO, expiring 9/17/2008 21,000 33,245 32,671 (574 ) EURO, expiring 9/17/2008 17,000 26,860 26,448 (412 ) EURO, expiring 9/17/2008 9,534 14,970 14,832 (138 ) EURO, expiring 9/17/2008 11,466 17,824 17,838 14 Japanese Yen, expiring 9/17/2008 2,132,799 19,933 19,826 (107 ) Japanese Yen, expiring 9/17/2008 1,713,000 16,037 15,924 (114 ) Japanese Yen, expiring 9/17/2008 1,761,700 18,493 18,235 (258 ) Japanese Yen, expiring 9/17/2008 3,269,500 30,697 30,392 (305 ) Japanese Yen, expiring 9/17/2008 3,282,578 30,843 30,514 (329 ) Japanese Yen, expiring 9/17/2008 4,564,222 43,001 42,428 (573 ) Japanese Yen, expiring 9/17/2008 18,319,000 172,042 170,288 (1,754 ) Japanese Yen, expiring 9/17/2008 5,034,400 47,003 46,798 (205 ) Japanese Yen, expiring 9/17/2008 1,438,400 13,423 13,371 (53 ) Japanese Yen, expiring 9/17/2008 57,536 537 535 (2 ) Japanese Yen, expiring 9/17/2008 2,819,264 26,283 26,207 (76 ) Japanese Yen, expiring 9/17/2008 4,315,200 40,015 40,113 98 Japanese Yen, expiring 9/17/2008 719,200 6,669 6,685 17 New Zealand Dollar , expiring 9/17/2008 212,500 163,986 154,729 (9,257 ) New Zealand Dollar , expiring 9/17/2008 48,400 37,333 35,242 (2,092 ) New Zealand Dollar , expiring 9/17/2008 9,534 7,040 6,942 (98 ) New Zealand Dollar , expiring 9/17/2008 11,466 8,392 8,349 (43 ) Swedish Krona, expiring 9/17/2008 763,000 125,777 125,669 (108 ) Swedish Krona, expiring 9/17/2008 763,000 125,813 125,669 (144 ) Swedish Krona, expiring 9/17/2008 306,280 50,403 50,446 43 Swedish Krona, expiring 9/17/2008 96,720 15,896 15,930 35 Swedish Krona, expiring 9/17/2008 126,720 20,722 20,871 149 Swedish Krona, expiring 9/17/2008 137,280 22,356 22,611 255 Swedish Krona, expiring 9/17/2008 221,400 36,989 36,465 (523 ) Swedish Krona, expiring 9/17/2008 78,000 13,072 12,847 (225 ) Swedish Krona, expiring 9/17/2008 37,100 6,159 6,111 (49 ) Swedish Krona, expiring 9/17/2008 10,600 1,760 1,746 (14 ) Swedish Krona, expiring 9/17/2008 424 70 70 (1 ) Swedish Krona, expiring 9/17/2008 20,776 3,448 3,422 (26 ) Swedish Krona, expiring 9/17/2008 31,800 5,225 5,238 11 Swedish Krona, expiring 9/17/2008 5,300 869 873 4 ) Sales: Australian Dollar, expiring 9/17/2008 4,120 3,903 3,854 49 Australian Dollar, expiring 9/17/2008 21,627 20,435 20,230 205 Australian Dollar, expiring 9/17/2008 59,373 56,176 55,539 637 Australian Dollar, expiring 9/17/2008 170,000 164,426 159,021 5,405 Australian Dollar, expiring 9/17/2008 33,250 31,646 31,103 544 Australian Dollar, expiring 9/17/2008 9,500 9,037 8,886 150 Australian Dollar, expiring 9/17/2008 380 361 355 6 Australian Dollar, expiring 9/17/2008 18,620 17,703 17,418 285 Australian Dollar, expiring 9/17/2008 28,500 26,945 26,660 285 Australian Dollar, expiring 9/17/2008 4,750 4,490 4,443 47 Canadian Dollar, expiring 9/17/2008 200,700 200,219 195,884 4,336 Canadian Dollar, expiring 9/17/2008 116,600 116,302 113,802 2,500 Canadian Dollar, expiring 9/17/2008 14,000 13,901 13,664 237 Norwegian Krone, expiring 9/17/2008 1,206,000 232,917 234,266 (1,348 ) Norwegian Krone, expiring 9/17/2008 718,200 138,745 139,510 (765 ) Norwegian Krone, expiring 9/17/2008 45,446 8,815 8,828 (13 ) Norwegian Krone, expiring 9/17/2008 16,554 3,208 3,216 (7 ) Norwegian Krone, expiring 9/17/2008 10,950 2,147 2,127 20 Norwegian Krone, expiring 9/17/2008 43,800 8,591 8,508 83 Norwegian Krone, expiring 9/17/2008 18,250 3,576 3,545 31 Norwegian Krone, expiring 9/17/2008 67,000 13,138 13,015 123 Norwegian Krone, expiring 9/17/2008 34,050 6,600 6,614 (14 ) Norwegian Krone, expiring 9/17/2008 40,950 7,871 7,955 (84 ) Swiss Franc, expiring 9/17/2008 308,000 297,111 294,179 2,931 Swiss Franc, expiring 9/17/2008 249,200 240,551 238,018 2,533 Swiss Franc, expiring 9/17/2008 41,000 40,101 39,160 940 Swiss Franc, expiring 9/17/2008 54,242 52,231 51,808 423 Swiss Franc, expiring 9/17/2008 19,758 18,995 18,871 123 Swiss Franc, expiring 9/17/2008 6,300 6,136 6,017 119 Swiss Franc, expiring 9/17/2008 10,500 10,203 10,029 174 Swiss Franc, expiring 9/17/2008 25,200 24,504 24,069 435 Swiss Franc, expiring 9/17/2008 31,750 31,003 30,325 678 Swiss Franc, expiring 9/17/2008 31,877 31,132 30,447 685 Swiss Franc, expiring 9/17/2008 44,323 43,438 42,334 1,104 Swiss Franc, expiring 9/17/2008 19,050 18,647 18,195 452 Swiss Franc, expiring 9/17/2008 25,000 24,484 23,878 606 Swiss Franc, expiring 9/17/2008 14,000 13,678 13,372 306 Swiss Franc, expiring 9/17/2008 36,750 35,580 35,101 479 Swiss Franc, expiring 9/17/2008 355,373 406 401 5 Swiss Franc, expiring 9/17/2008 490,000 10,159 10,029 130 Swiss Franc, expiring 9/17/2008 42,300 19,885 19,657 229 Swiss Franc, expiring 9/17/2008 313,642 5,019 5,014 5 Swiss Franc, expiring 9/17/2008 126,024 30,170 30,087 83 Total STATEMENT OF SECURITIES SOLD SHORT July 31, 2008 (Unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal Home Loan Mortgage Corp. 5.00 % 100,000 (94,766 ) 5.50 % 800,000 (802,625 ) 6.00 % 300,000 (306,329 ) (proceeds $1,203,688) ) STATEMENT OF INVESTMENTS Global Alpha Fund July 31, 2008 (Unaudited) Common Stocks52.7% Shares Value ($) Austria.2% Andritz 329 19,763 Erste Bank der Oesterreichischen Sparkassen 1,205 77,555 IMMOEAST 2,681 a 19,284 IMMOFINANZ 1,978 17,962 Meinl European Land 2,119 a 21,193 OMV 1,119 77,519 Raiffeisen International Bank-Holding 293 36,664 Strabag 163 10,987 Telekom Austria 2,342 48,381 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 556 44,347 Vienna Insurance Group 270 18,051 Voestalpine 791 52,267 Wienerberger 539 14,549 Belgium.3% Belgacom 1,112 44,043 Colruyt 116 32,441 Compagnie Nationale a Portefeuille 126 9,930 Delhaize Group 684 37,662 Dexia 3,365 46,045 Fortis 13,357 189,230 Groupe Bruxelles Lambert 528 58,903 Groupe Bruxelles Lambert (Strip) 31 a 0 InBev 1,190 80,303 KBC Ancora 100 8,048 KBC Groep 1,023 104,643 Mobistar 233 19,322 Solvay 403 48,441 UCB 753 25,853 Umicore 858 38,742 Bermuda.5% Accenture, Cl. A 3,635 151,797 ACE 2,000 101,400 Axis Capital Holdings 921 29,177 Covidien 3,011 148,261 Everest Re Group 430 35,174 Ingersoll-Rand, Cl. A 2,264 81,504 Invesco 2,746 63,954 Marvell Technology Group 3,389 a 50,123 Nabors Industries 1,710 a 62,346 PartnerRe 323 22,713 RenaissanceRe Holdings 358 18,211 Tyco Electronics 3,018 100,016 Tyco International 3,009 134,081 Weatherford International 4,125 a 155,636 XL Capital, Cl. A 1,778 31,808 Canada.0% Tim Hortons 1,283 Cayman Islands.1% Garmin 815 29,071 Seagate Technology 3,147 47,110 Transocean 1,935 a 263,218 Denmark.3% AP Moller - Maersk, Cl. A 3 34,945 AP Moller - Maersk, Cl. B 7 82,269 Carlsberg, Cl. B 444 36,258 Coloplast, Cl. B 144 12,181 Danisco 268 18,383 Danske Bank 2,604 74,468 DSV 1,442 31,060 FLSmidth & Co. 378 36,797 Jyske Bank 373 a 23,674 Novo Nordisk, Cl. B 2,936 187,573 Novozymes, Cl. B 331 31,426 Sydbank 453 17,289 Topdanmark 117 a 17,103 TrygVesta 192 14,093 Vestas Wind Systems 1,222 a 161,507 William Demant Holding 182 a 11,095 Finland.5% Elisa 1,127 23,985 Fortum 2,900 128,593 Kesko, Cl. B 476 13,257 Kone, Cl. B 1,048 31,869 Metso 863 31,239 Neste Oil 926 22,539 Nokia 25,037 689,482 Nokian Renkaat 734 31,929 Orion, Cl. B 657 13,490 Outokumpu 802 18,870 Pohjola Bank, Cl. A 909 14,991 Rautaruukki 590 22,425 Sampo, Cl. A 2,778 70,304 Sanoma-WSOY 642 13,974 Stora Enso, Cl. R 3,772 34,370 UPM-Kymmene 3,424 54,545 Wartsila 521 31,955 YIT 930 16,005 France2.7% Accor 1,004 67,453 ADP 153 13,335 Air France-KLM 694 17,401 Air Liquide 1,283 168,693 Alcatel-Lucent 11,908 a 71,810 Alstom 1,087 122,824 Atos Origin 358 20,807 AXA 7,943 235,283 BNP Paribas 4,232 421,272 Bouygues 1,250 81,406 Bureau Veritas 209 12,773 Cap Gemini 710 45,696 Carrefour 3,261 167,548 Casino Guichard Perrachon 224 22,473 Christian Dior 280 30,319 Cie de Saint-Gobain 1,442 90,468 Cie Generale d'Optique Essilor International 1,032 51,139 CNP Assurances 191 21,382 Compagnie Generale de Geophysique-Veritas 670 a 26,500 Compagnie Generale des Etablissements Michelin, Cl. B 740 49,139 Credit Agricole 4,577 98,336 Dassault Systemes 330 21,502 Eiffage 192 11,629 Electricite de France 1,030 89,915 Eramet 27 18,851 Eurazeo 131 13,120 Eutelsat Communications 449 12,561 France Telecom 9,481 301,329 GDF SUEZ 657 41,352 Gecina 80 9,509 Groupe Danone 2,240 166,885 Hermes International 354 56,608 ICADE 101 10,936 Imerys 146 8,788 JC Decaux 342 8,708 Klepierre 356 14,525 L'Oreal 1,256 132,083 Lafarge 754 103,291 Lagardere 620 34,196 Legrand 487 12,507 LVMH Moet Hennessy Louis Vuitton 1,259 139,372 M6-Metropole Television 334 7,655 Natixis 2,198 17,970 Neopost 163 16,305 PagesJaunes Groupe 649 8,820 Pernod-Ricard 845 74,003 Peugeot 783 38,532 PPR 395 43,246 Publicis Groupe 676 22,213 Renault 952 79,779 Safran 964 16,380 Sanofi-Aventis 5,319 374,036 Schneider Electric 1,134 126,366 Scor 892 21,322 Societe BIC 137 6,994 Societe Generale 2,396 223,704 Societe Television Francaise 1 603 10,406 Sodexo 490 32,156 Suez 5,374 323,235 Suez Environnement (Rights) 5,374 a 38,654 Technip 524 44,705 Thales 459 26,082 Total 11,190 862,488 Unibail-Rodamco 420 94,541 Valeo 382 12,427 Vallourec 273 81,851 Veolia Environnement 1,935 102,951 Vinci 2,127 121,131 Vivendi 5,986 251,892 Wendel 142 15,866 Zodiac 214 9,650 Greece.2% Alpha Bank 2,591 76,810 Coca-Cola Hellenic Bottling 1,104 27,147 EFG Eurobank Ergasias 2,063 51,437 Hellenic Petroleum 883 11,628 Hellenic Telecommunications Organization 1,838 38,428 Marfin Investment Group 3,187 a 23,968 National Bank of Greece 2,917 138,725 OPAP 1,446 51,891 Piraeus Bank 2,153 64,699 Public Power 786 24,405 Titan Cement 389 15,441 Ireland.1% Allied Irish Banks 6,073 75,282 Anglo Irish Bank 4,074 32,545 Bank of Ireland 2,891 24,132 Bank of Ireland 3,626 30,268 CRH 3,488 89,796 Elan 3,073 a 64,728 Kerry Group, Cl. A 925 25,675 Japan9.6% 77 Bank 4,000 23,885 Acom 870 25,338 Advantest 1,600 32,647 Aeon 5,900 71,448 Aiful 1,150 11,982 Aisin Seiki 1,800 46,771 Ajinomoto 6,000 61,488 All Nippon Airways 8,000 29,257 Alps Electric 2,900 29,581 Amada 3,000 20,332 Asahi Breweries 4,100 76,600 Asahi Glass 9,000 99,378 Ashai Kasei 10,000 51,006 Astellas Pharma 4,900 211,496 Bank of Kyoto 3,000 31,131 Bank of Yokohama 11,000 70,393 Benesse 800 34,765 Bridgestone 5,700 92,501 Brother Industries 1,500 18,857 Canon 9,600 437,871 Casio Computer 2,900 35,600 Central Japan Railway 14 141,983 Chiba Bank 8,000 53,274 Chubu Electric Power 6,100 145,898 Chugai Pharmaceutical 2,800 44,377 Chugoku Electric Power 1,200 25,653 Chuo Mitsui Trust Holdings 7,000 43,097 Citizen Holdings 3,800 26,737 Credit Saison 1,900 39,682 CSK HOLDINGS 700 13,722 Dai Nippon Printing 6,000 82,370 Daicel Chemical Industries 3,000 17,563 Daido Steel 5,000 26,106 Daiichi Sankyo 6,400 190,407 Daikin Industries 2,400 101,561 Daito Trust Construction 800 36,431 Daiwa House Industry 4,000 37,500 Daiwa Securities Group 13,000 112,088 Denki Kagaku Kogyo 8,000 23,722 Denso 4,300 111,323 Dentsu 20 44,040 DIC 8,000 21,316 Dowa Holdings 3,000 19,983 East Japan Railway 31 242,153 Eisai 2,300 81,891 Electric Power Development 1,500 57,822 Elpida Memory 1,000 a 28,560 FamilyMart 700 30,515 Fanuc 1,700 133,322 Fast Retailing 500 55,720 Fuji Electric Holdings 7,000 19,126 FUJIFILM Holdings 4,500 140,733 Fujitsu 17,000 123,463 Fukuoka Financial Group 8,000 33,419 Furukawa Electric 6,000 28,591 Gunma Bank 5,000 31,013 Hankyu Hashin Holdings 12,000 54,157 Haseko 10,500 11,383 Hirose Electric 300 28,363 Hitachi 31,000 221,486 Hitachi Construction Machinery 1,200 31,101 Hokkaido Electric Power 2,000 41,882 Hokuhoku Financial Group 12,000 30,722 Hokuriku Electric Power 1,100 26,766 Honda Motor 14,100 449,972 HOYA 3,900 79,417 Ibiden 1,200 34,847 IHI 12,000 23,078 INPEX Holdings 8 80,244 Isetan Mitsukoshi Holdings 4,280 a 48,788 Isuzu Motors 6,000 25,670 Itochu 14,000 137,063 J Front Retailing 4,200 22,738 Jafco 600 22,907 Japan Real Estate Investment 5 51,328 Japan Retail Fund Investment 4 20,377 Japan Steel Works 4,000 71,155 Japan Tobacco 41 191,499 JFE Holdings 4,800 231,384 JGC 2,000 40,537 Joyo Bank 7,000 32,739 JS Group 2,400 34,574 JSR 1,700 30,120 JTEKT 1,700 25,397 Kajima 9,000 29,132 Kaneka 3,000 18,462 Kansai Electric Power 6,900 159,938 Kao 5,000 129,369 Kawasaki Heavy Industries 13,000 33,024 Kawasaki Kisen Kaisha 5,000 39,029 KDDI 23 131,567 Keihin Electric Express Railway 6,000 38,273 Keio 7,000 37,520 Keyence 300 64,706 Kintetsu 18,000 54,261 Kirin Holdings 8,000 121,470 Kobe Steel 24,000 67,309 Komatsu 8,000 196,836 Konami 1,200 37,800 Konica Minolta Holdings 4,500 73,553 Kubota 10,000 63,060 Kuraray 3,500 37,807 Kurita Water Industries 1,600 50,687 Kyocera 1,500 129,097 Kyowa Hakko Kogyo 2,371 26,391 Kyushu Electric Power 3,500 73,517 Leopalace21 1,300 17,341 Makita 1,200 41,045 Marubeni 15,000 109,038 Marui Group 3,200 24,521 Matsushita Electric Industrial 17,000 359,477 Matsushita Electric Works 3,000 26,479 Mazda Motor 6,000 34,513 Mediceo Paltac Holdings 1,800 29,948 Meiji Dairies 4,000 20,448 Minebea 5,000 26,349 Mitsubishi 12,300 356,015 Mitsubishi Chemical Holdings 10,000 59,408 Mitsubishi Electric 18,000 174,275 Mitsubishi Estate 11,000 263,074 Mitsubishi Gas Chemical 4,000 26,338 Mitsubishi Heavy Industries 29,000 126,187 Mitsubishi Materials 10,000 39,069 Mitsubishi Motors 27,000 a 44,220 Mitsubishi Rayon 5,000 15,292 Mitsubishi Tanabe Pharma 3,000 38,893 Mitsubishi UFJ Financial Group 89,160 784,165 Mitsui & Co. 15,000 310,939 Mitsui Chemicals 6,000 28,641 Mitsui Engineering & Shipbuilding 9,000 26,776 Mitsui Fudosan 8,000 179,288 Mitsui Mining & Smelting 6,000 18,170 Mitsui OSK Lines 10,000 128,623 Mitsui Sumitomo Insurance Group Holdings 3,300 108,502 Mizuho Financial Group 87 415,839 Murata Manufacturing 2,000 82,171 Namco Bandai Holdings 2,300 27,770 NEC 19,000 103,624 NGK Insulators 3,000 43,195 NGK Spark Plug 2,000 22,437 Nidec 1,100 77,830 Nikon 3,000 87,640 Nintendo 900 433,195 Nippon Building Fund 5 58,985 Nippon Electric Glass 3,000 44,031 Nippon Express 8,000 36,328 Nippon Meat Packers 3,000 47,391 Nippon Mining Holdings 8,000 48,206 Nippon Oil 12,000 75,352 Nippon Paper Group 9 25,307 Nippon Sheet Glass 6,000 24,402 Nippon Steel 47,000 266,678 Nippon Telegraph & Telephone 47 237,811 Nippon Yusen 10,000 84,810 Nipponkoa Insurance 3,000 23,939 Nishi-Nippon City Bank 7,000 20,149 Nissan Chemical Industries 3,000 35,524 Nissan Motor 20,600 158,108 Nisshin Steel 8,000 24,686 Nissin Food Products 1,000 32,676 Nitto Denko 1,500 42,828 Nomura Holdings 16,200 233,258 Nomura Real Estate Office Fund 3 22,437 Nomura Research Institute 1,200 26,781 NSK 4,000 32,957 NTN 4,000 24,871 NTT Data 12 49,335 NTT DoCoMo 147 236,517 Obayashi 6,000 25,567 Odakyu Electric Railway 8,000 55,202 OJI Paper 7,000 35,173 OKUMA 2,000 17,436 Olympus 2,000 67,003 Omron 2,100 36,571 Ono Pharmaceutical 600 32,958 Oriental Land 700 43,710 ORIX 860 129,924 Osaka Gas 20,000 71,962 Promise 950 24,177 Rakuten 69 34,574 Resona Holdings 53 75,704 Ricoh 6,000 96,400 Rohm 1,000 56,586 Sankyo 700 42,157 Sanyo Electric 20,000 a 44,534 Sapporo Hokuyo Holdings 4 24,884 SBI Holdings 86 20,292 Secom 2,000 91,753 Sega Sammy Holdings 2,100 19,526 Seiko Epson 1,300 35,099 Sekisui Chemical 4,000 25,367 Sekisui House 4,000 37,157 Seven & I Holdings 7,200 219,667 Sharp 9,000 124,836 Shikoku Electric Power 1,100 28,833 Shimamura 300 18,119 Shimizu 6,000 23,876 Shin-Etsu Chemical 3,600 220,048 Shinsei Bank 12,000 41,206 Shionogi & Co. 3,000 58,493 Shiseido 3,000 66,488 Shizuoka Bank 6,000 64,098 Showa Denko 10,000 25,394 Showa Shell Sekiyu 2,900 31,918 SMC 500 49,674 Softbank 6,800 124,037 Sojitz 9,800 29,876 Sompo Japan Insurance 8,000 79,089 Sony 9,200 345,863 Sony Financial Holdings 5 18,736 Stanley Electric 1,600 32,782 SUMCO 1,100 24,750 Sumitomo 9,700 130,214 Sumitomo Chemical 14,000 91,608 Sumitomo Electric Industries 6,500 78,904 Sumitomo Heavy Industries 5,000 31,310 Sumitomo Metal Industries 37,000 176,587 Sumitomo Metal Mining 5,000 63,842 Sumitomo Mitsui Financial Group 60 461,415 Sumitomo Realty & Development 4,000 81,355 Sumitomo Rubber Industries 2,900 23,091 Sumitomo Trust & Banking 12,000 81,763 Suruga Bank 2,000 24,879 Suzuken 900 30,890 Suzuki Motor 2,100 45,524 T & D Holdings 1,850 116,099 Taiheiyo Cement 9,000 17,818 Taisei 9,000 21,793 Taisho Pharmaceutical 2,000 41,267 Taiyo Nippon Sanso 4,000 32,953 Takashimaya 3,000 25,311 Takeda Pharmaceutical 7,500 397,662 Takefuji 1,330 18,240 TDK 1,200 69,574 Teijin 8,000 23,952 Terumo 1,600 82,247 THK 1,300 22,879 Tobu Railway 9,000 40,745 Tohoku Electric Power 4,000 88,486 Tokai Rika 800 13,576 Tokio Marine Holdings, Inc. 6,600 245,860 Tokuyama 2,000 12,460 Tokyo Electric Power 11,000 302,303 Tokyo Electron 1,600 89,627 Tokyo Gas 21,000 84,223 Tokyo Tatemono 3,000 14,616 Tokyu 11,000 60,243 Tokyu Land 4,000 19,825 TonenGeneral Sekiyu 4,000 33,742 Toppan Printing 6,000 61,984 Toray Industries 12,000 59,546 Toshiba 28,000 180,843 Tosoh 6,000 25,749 TOTO 3,000 21,674 Toyo Seikan Kaisha 1,800 32,374 Toyota Industries 1,700 48,980 Toyota Motor 24,000 1,029,364 Toyota Tsusho 2,200 43,303 Trend Micro 1,500 51,941 Ube Industries 10,000 35,658 UNICHARM 600 42,263 UNY 3,000 31,197 West Japan Railway 16 75,671 Yahoo! Japan 152 57,811 Yakult Honsha 1,300 37,126 Yamada Denki 800 53,932 Yamaha 1,900 38,994 Yamaha Motor 1,800 30,273 Yamato Holdings 4,000 49,850 Yaskawa Electric 3,000 25,053 Yokogawa Electric 2,500 21,021 Luxembourg.2% ArcelorMittal 4,513 402,911 Millicom International Cellular 337 24,864 SES 1,553 38,067 Netherlands.0% European Aeronautic Defence and Space 1,673 31,820 STMicroelectronics 3,509 39,102 New Zealand.0% Auckland International Airport 7,010 10,439 Fletcher Building 3,585 16,603 Sky City Entertainment Group 3,565 8,979 Telecom of New Zealand 11,134 30,742 Norway.3% Acergy 1,347 22,699 Aker Solutions 1,194 28,262 DNB NOR 4,719 60,951 Norsk Hydro 4,696 59,465 Orkla 5,538 70,882 Petroleum Geo-Services 1,173 a 27,422 Renewable Energy 600 a 17,709 SeaDrill 1,768 53,301 StatoilHydro 8,303 273,041 Storebrand 3,055 21,396 Telenor 5,448 82,785 Yara International 1,248 89,957 Panama.0% McDermott International 1,366 a Portugal.1% Banco BPI 2,091 7,928 Banco Comercial Portugues, Cl. R 15,666 27,987 Banco Espirito Santo 1,690 25,432 Brisa 2,149 21,862 Energias de Portugal 11,517 63,163 Portugal Telecom 4,399 48,457 Sonae 9,816 10,415 Zon Multimedia Servicos de Telecomunicacoes 933 9,069 Singapore.4% Ascendas Real Estate Investment Trust 10,000 16,742 CapitaCommercial Trust 9,000 12,553 CapitaLand 12,000 49,694 CapitaMall Trust 10,000 21,837 City Developments 4,000 33,079 ComfortDelgro 15,000 17,145 DBS Group Holdings 8,000 111,661 Flextronics International 5,699 a 50,892 Fraser and Neave 4,000 12,896 Golden Agri-Resources 16,000 8,331 Keppel 8,000 61,500 Keppel Land 4,000 14,208 Noble Group 5,000 7,759 Oversea-Chinese Banking 16,000 98,199 SembCorp Industries 8,000 26,291 SembCorp Marine 3,000 9,141 Singapore Airlines 3,866 42,526 Singapore Exchange 6,000 29,682 Singapore Press Holdings 10,000 29,409 Singapore Technologies Engineering 10,000 20,116 Singapore Telecommunications 52,000 135,658 United Overseas Bank 8,000 113,514 Venture 2,000 15,663 Wilmar International 3,000 9,569 Sweden.8% Alfa Laval 2,696 42,322 Assa Abloy, Cl. B 2,209 30,388 Atlas Copco, Cl. A 4,553 71,097 Atlas Copco, Cl. B 2,750 38,966 Boliden 2,093 12,416 Electrolux, Ser. B 1,928 23,416 Getinge, Cl. B 1,312 30,569 Hennes & Mauritz, Cl. B 3,058 164,227 Holmen, Cl. B 391 11,565 Husqvarna, Cl. B 2,152 17,958 Investor, Cl. B 2,186 47,952 Lundin Petroleum 1,772 a 23,425 Modern Times Group, Cl. B 405 22,888 Nordea Bank 13,556 193,763 Sandvik 6,356 83,760 Scania, Cl. B 1,733 27,348 Securitas, Cl. B 2,493 29,043 Skandinaviska Enskilda Banken, Cl. A 3,140 65,117 Skanska, Cl. B 2,785 36,241 SKF, Cl. B 2,798 47,738 Ssab Svenskt Stal, Ser. A 1,235 34,285 Ssab Svenskt Stal, Ser. B 264 6,445 Svenska Cellulosa, Cl. B 3,324 37,899 Svenska Handelsbanken, Cl. A 2,978 76,028 Swedbank, Cl. A 1,732 36,347 Swedish Match 1,627 32,464 Tele2, Cl. B 2,161 38,030 Telefonaktiebolaget LM Ericsson, Cl. B 18,940 199,677 TeliaSonera 14,518 111,073 Volvo, Cl. B 6,934 84,216 United Kingdom5.9% 3i Group 2,132 38,094 Alliance & Leicester 2,133 14,387 AMEC 1,861 31,298 Anglo American 6,957 402,547 Antofagasta 2,075 23,779 Associated British Foods 1,875 26,612 AstraZeneca 7,667 374,830 Aviva 13,803 137,943 BAE Systems 18,487 164,794 Balfour Beatty 2,627 20,659 Barclays 42,850 286,900 BG Group 17,594 399,404 BHP Billiton 11,613 389,462 BP 99,329 1,026,110 British Airways 3,499 17,692 British American Tobacco 7,964 288,384 British Energy Group 5,435 78,540 British Land 2,842 39,549 British Sky Broadcasting 5,995 53,945 BT Group 41,763 143,865 Bunzl 1,789 22,397 Burberry Group 2,390 21,340 Cadbury 7,109 84,353 Cairn Energy 725 a 39,351 Capita Group 3,360 45,792 Carnival 885 31,153 Carphone Warehouse Group 2,411 9,031 Centrica 19,365 120,739 Cobham 6,229 25,017 Compass Group 9,781 70,913 Daily Mail & General Trust, Cl. A 1,664 10,490 Diageo 13,532 236,023 Enterprise Inns 2,815 17,286 Eurasian Natural Resources 1,694 35,402 Experian PLC 5,646 43,954 Firstgroup 2,717 27,933 Friends Provident 12,797 21,395 G4S 7,187 27,477 GKN 3,959 16,724 GlaxoSmithKline 28,781 670,466 Hammerson 1,637 31,147 Hays 8,012 12,736 HBOS 27,539 158,474 Home Retail Group 4,852 20,881 HSBC Holdings 62,440 1,037,739 ICAP 2,964 29,504 IMI 1,811 15,767 Imperial Tobacco Group 5,347 200,187 Inchcape 2,452 12,192 Intercontinental Hotels Group 1,470 19,393 International Power 7,911 64,682 Invensys 4,389 a 24,605 Investec 2,269 15,214 J Sainsbury 5,502 34,386 Johnson Matthey 1,191 39,423 Kazakhmys 1,077 31,980 Kingfisher 12,828 30,087 Ladbrokes 3,362 16,799 Land Securities Group 2,447 62,627 Legal & General Group 32,362 62,696 Liberty International 1,453 26,998 Lloyds TSB Group 29,721 173,827 LogicaCMG 8,143 17,098 London Stock Exchange Group 865 14,239 Lonmin 822 39,486 Man Group 9,024 109,846 Marks & Spencer Group 8,903 45,589 Meggitt 3,735 14,649 Mondi 2,125 10,576 National Express Group 730 14,128 National Grid 13,281 175,740 Next 1,107 20,931 Old Mutual 26,602 51,168 Pearson 4,253 54,803 Persimmon 1,395 7,979 Prudential 12,997 140,572 Reckitt Benckiser Group 3,182 174,095 Reed Elsevier 5,792 66,144 Rentokil Initial 10,046 13,333 Rexam 3,510 26,439 Rio Tinto 5,250 555,346 Rolls-Royce Group 9,585 a 68,021 Royal Bank of Scotland Group 84,870 355,993 Royal Dutch Shell, Cl. A 18,735 667,649 Royal Dutch Shell, Cl. B 14,519 512,517 RSA Insurance Group 17,963 46,934 SABMiller 4,753 98,766 Sage Group 7,376 28,623 Schroders 705 13,463 Scottish & Southern Energy 4,553 126,447 Segro 2,422 19,647 Serco Group 2,673 21,762 Severn Trent 1,311 34,566 Shire 2,943 48,475 Smith & Nephew 4,689 50,251 Smiths Group 2,142 44,425 Stagecoach Group 2,979 16,818 Standard Chartered 7,418 227,762 Standard Life 11,440 51,612 Tate & Lyle 2,523 19,529 Tesco 41,361 295,284 Thomas Cook Group 2,826 11,252 Thomso Reuters 1,148 31,109 Tomkins 5,034 12,365 Tui Travel 3,200 12,678 Tullow Oil 3,787 59,076 Unilever 6,833 187,873 United Business Media 1,310 14,688 United Utilities Group 3,582 49,344 Vedanta Resources 758 30,301 Vodafone Group 279,994 754,589 Whitbread 972 21,411 William Hill 2,005 12,491 Willis Group Holdings 842 26,329 WM Morrison Supermarkets 12,720 65,260 Wolseley 3,639 24,635 WPP Group 5,893 56,470 Xstrata 3,344 241,516 United States30.5% 3M 4,096 288,317 Abbott Laboratories 9,426 531,060 Abercrombie & Fitch, Cl. A 602 33,242 Activision Blizzard 1,954 a 70,305 Adobe Systems 3,347 a 138,398 Advance Auto Parts 548 22,517 Advanced Micro Devices 3,524 a 14,836 AES 4,046 a 65,302 Aetna 3,039 124,629 Affiliated Computer Services, Cl. A 524 a 25,257 Aflac 2,959 164,550 AGCO 632 a 37,825 Agilent Technologies 2,243 a 80,882 Air Products & Chemicals 1,302 123,963 AK Steel Holding 649 41,211 Akamai Technologies 1,064 a 24,833 Alcoa 4,953 167,163 Allegheny Energy 1,035 50,094 Allegheny Technologies 629 29,745 Allergan 1,854 96,278 Alliance Data Systems 463 a 29,701 Alliant Energy 643 20,724 Allied Capital 1,230 16,912 Allstate 3,235 149,521 Altera 1,774 38,939 Altria Group 12,839 261,273 Amazon.com 1,899 a 144,969 AMB Property 674 32,999 Ameren 1,237 50,828 American Capital 1,282 26,050 American Eagle Outfitters 1,109 15,526 American Electric Power 2,426 95,827 American Express 6,336 235,192 American International Group 14,615 380,720 American Tower, Cl. A 2,454 a 102,822 Ameriprise Financial 1,357 57,672 AmerisourceBergen 936 39,190 Amgen 6,624 a 414,861 Amphenol, Cl. A 1,048 49,958 Amylin Pharmaceuticals 787 a 24,830 Anadarko Petroleum 2,838 164,348 Analog Devices 1,750 53,392 Anheuser-Busch 4,468 302,751 Annaly Capital Management 3,139 47,304 AON 1,818 83,264 Apache 2,027 227,368 Apartment Investment & Management, Cl. A 554 18,930 Apollo Group, Cl. A 816 a 50,828 Apple 5,363 a 852,449 Applied Biosystems 953 35,194 Applied Materials 8,239 142,699 Aqua America 747 11,840 Arch Coal 852 47,976 Archer-Daniels-Midland 3,516 100,663 Arrow Electronics 713 a 22,973 Associated Banc-Corp 990 16,523 Assurant 688 41,363 AT & T 36,840 1,135,040 Autodesk 1,371 a 43,721 Automatic Data Processing 3,174 135,562 AutoNation 747 a 7,709 AutoZone 251 a 32,703 AvalonBay Communities 448 44,670 Avery Dennison 561 24,690 Avnet 1,013 a 27,614 Avon Products 2,585 109,604 Baker Hughes 1,880 155,871 Ball 544 24,252 Bank of America 27,939 919,193 Barr Pharmaceuticals 597 a 39,390 Baxter International 3,861 264,903 BB & T 3,308 92,690 Beckman Coulter 366 26,476 Becton, Dickinson & Co. 1,480 125,667 Bed Bath & Beyond 1,550 a 43,137 Berkshire Hathaway, Cl. B 59 a 225,911 Best Buy 2,161 85,835 Biogen Idec 1,805 a 125,917 BJ Services 1,993 58,594 Black & Decker 449 26,949 BMC Software 1,113 a 36,607 Boeing 4,427 270,534 BorgWarner 803 32,377 Boston Properties 722 69,449 Boston Scientific 8,143 a 96,820 Bristol-Myers Squibb 12,052 254,538 Broadcom, Cl. A 2,835 a 68,862 Brown-Forman, Cl. B 430 30,943 Bunge 732 72,409 Burlington Northern Santa Fe 2,119 220,651 C.H. Robinson Worldwide 1,023 49,309 C.R. Bard 596 55,333 CA 2,477 59,101 Cablevision Systems (NY Group), Cl. A 1,571 a 38,144 Cabot Oil & Gas 675 29,707 Cadence Design Systems 1,594 a 11,780 Camden Property Trust 298 14,656 Cameron International 1,321 a 63,091 Campbell Soup 1,591 57,881 Capital One Financial 2,261 94,645 Cardinal Health 2,164 116,272 Carmax 1,273 a 17,058 Carnival 2,645 97,706 Caterpillar 3,801 264,246 CB Richard Ellis Group, Cl. A 1,383 a 19,431 CBS, Cl. B 3,592 58,765 Celanese, Ser. A 873 33,637 Celgene 2,644 a 199,596 CenterPoint Energy 1,828 28,828 Centex 950 13,946 Cephalon 447 a 32,703 CF Industries Holdings 369 60,317 Charles River Laboratories International 398 a 26,451 Charles Schwab 5,981 136,905 Chesapeake Energy 2,968 148,845 Chevron 12,674 1,071,713 ChoicePoint 390 a 18,662 Chubb 2,246 107,898 CIGNA 1,685 62,379 Cimarex Energy 487 25,378 Cincinnati Financial 1,051 29,260 Cintas 804 22,866 Cisco Systems 36,374 a 799,864 Citigroup 31,758 593,557 Citrix Systems 1,231 a 32,794 Cleveland-Cliffs 612 66,347 Clorox 948 51,666 CME Group 298 107,319 Coach 2,127 a 54,260 Coca-Cola 12,759 657,089 Coca-Cola Enterprises 2,004 33,928 Cognizant Technology Solutions, Cl. A 1,728 a 48,505 Colgate-Palmolive 3,102 230,386 Comcast, Cl. A 11,879 244,945 Comcast, Cl. A (Special) 5,754 118,187 Comerica 1,039 29,840 Computer Sciences 920 a 43,580 ConAgra Foods 2,944 63,826 ConocoPhillips 9,050 738,661 Consol Energy 1,107 82,350 Consolidated Edison 1,643 65,227 Constellation Brands, Cl. A 1,113 a 23,952 Constellation Energy Group 1,078 89,646 Cooper Industries, Cl. A 1,025 43,224 Corning 9,587 191,836 Costco Wholesale 2,644 165,726 Covance 375 a 34,425 Coventry Health Care 1,062 a 37,563 Crown Castle International 1,614 a 61,655 CSX 2,451 165,639 Cummins 1,162 77,087 CVS Caremark 8,726 318,499 D.R. Horton 2,190 24,353 Danaher 1,545 123,059 Darden Restaurants 796 25,926 DaVita 716 a 39,989 Dean Foods 1,080 a 23,004 Deere & Co. 2,653 186,134 Dell 12,967 a 318,599 Denbury Resources 1,447 a 40,719 Dentsply International 816 32,844 Developers Diversified Realty 837 26,751 Devon Energy 2,571 243,962 Diamond Offshore Drilling 475 56,668 DIRECTV Group 4,183 a 113,025 Discover Financial Services 2,922 42,807 Discovery Holding, Cl. A 1,825 a 36,281 DISH Network, Cl. A 1,423 a 41,865 Dominion Resources 3,494 154,365 Domtar 4,030 a 22,971 Dover 1,142 56,677 Dow Chemical 5,718 190,467 Dr. Pepper Snapple Group 1,447 a 29,909 DST Systems 275 a 16,618 DTE Energy 937 38,398 Duke Energy 7,657 134,610 Duke Realty 1,042 25,769 Dun & Bradstreet 333 32,181 Dynergy, Cl. A 3,343 a 22,498 E.I. du Pont de Nemours & Co. 5,475 239,860 Eastman Chemical 567 33,997 Eastman Kodak 1,950 28,548 Eaton 1,006 71,466 eBay 6,586 a 165,770 Ecolab 1,261 56,367 Edison International 1,875 90,638 El Paso 4,238 75,987 Electronic Arts 1,919 a 82,862 Electronic Data Systems 3,077 76,340 Eli Lilly & Co. 6,218 292,930 Embarq 1,040 47,601 EMC 12,769 a 191,663 Emerson Electric 4,786 233,078 Energen 470 28,294 Energizer Holdings 318 a 22,686 Energy East 920 22,991 ENSCO International 857 59,253 Entergy 1,172 125,310 EOG Resources 1,503 151,097 Equifax 921 32,318 Equitable Resources 790 41,278 Equity Residential 1,629 70,324 Estee Lauder, Cl. A 731 32,237 Exelon 4,029 316,760 Expedia 1,279 a 25,030 Expeditors International Washington 1,267 44,991 Express Scripts 1,301 a 91,773 Exterran Holdings 413 a 23,310 Exxon Mobil 32,734 2,632,796 Family Dollar Stores 759 17,685 Fastenal 867 42,362 Federal National Mortgage Association 6,470 74,405 Federal Realty Investment Trust 440 31,948 FedEx 1,786 140,808 Fidelity National Financial, Cl. A 1,610 21,510 Fidelity National Information Services 1,323 25,071 Fifth Third Bancorp 3,163 44,187 First American 660 16,632 First Solar 237 a 67,571 FirstEnergy 1,852 136,215 Fiserv 1,074 a 51,359 Flowserve 333 44,402 Fluor 1,072 87,207 FMC Technologies 772 a 47,694 Ford Motor 11,815 a 56,712 Forest City Enterprises, Cl. A 500 13,035 Forest Laboratories 1,939 a 68,854 Forest Oil 578 a 32,963 Fortune Brands 917 52,553 Foster Wheeler 870 a 49,390 FPL Group 2,351 151,710 Franklin Resources 1,011 101,717 Freddie Mac 3,913 31,969 Freeport-McMoRan Copper & Gold 2,325 224,944 GameStop, Cl. A 976 a 39,538 Gannett 1,593 28,865 Gap 3,167 51,052 Genentech 2,883 a 274,606 General Dynamics 2,079 185,322 General Electric 61,123 1,729,170 General Growth Properties 1,302 35,688 General Mills 2,048 131,871 General Motors 3,122 34,561 Genuine Parts 971 38,947 Genworth Financial, Cl. A 2,569 41,027 Genzyme 1,612 a 123,560 Gilead Sciences 5,659 a 305,473 Goldman Sachs Group 2,171 399,551 Goodrich 766 37,641 Goodyear Tire & Rubber 1,626 a 31,918 Google, Cl. A 1,445 a 684,569 H & R Block 2,220 54,013 H.J. Heinz 1,909 96,175 Halliburton 5,358 240,146 Hansen Natural 565 a 12,916 Harley-Davidson 1,418 53,657 Harris 845 40,687 Harsco 495 26,780 Hartford Financial Services Group 1,907 120,885 Hasbro 915 35,429 HCP 1,403 50,606 Health Net 635 a 17,755 Helmerich & Payne 715 42,278 Henry Schein 630 a 33,743 Hershey 1,079 39,675 Hertz Global Holdings 1,100 a 9,383 Hess 1,756 178,058 Hewlett-Packard 15,585 698,208 Hologic 1,564 a 28,887 Home Depot 10,277 244,901 Honeywell International 4,305 218,866 Hormel Foods 366 13,238 Hospira 1,070 a 40,831 Host Hotels & Resorts 2,944 38,596 Hudson City Bancorp 2,759 50,379 Humana 1,055 a 46,325 Huntington Bancshares 2,333 16,378 Huntsman 1,308 17,658 IAC/InterActiveCorp 1,101 a 19,223 Illinois Tool Works 2,559 119,889 IMS Health 1,313 27,442 Intel 35,313 783,595 IntercontinentalExchange 379 a 37,824 International Business Machines 8,485 1,085,910 International Flavors & Fragrances 417 16,772 International Game Technology 1,887 40,967 International Paper 2,454 68,025 Interpublic Group of Cos. 3,151 a 27,697 Intersil, Cl. A 730 17,615 Intuit 1,875 a 51,244 Intuitive Surgical 260 a 80,935 Invitrogen 545 a 24,171 Iron Mountain 1,294 a 37,526 ITT 1,041 69,705 J.C. Penney 1,246 38,414 Jacobs Engineering Group 732 a 56,613 Janus Capital Group 1,169 35,467 JDS Uniphase 1,212 a 13,247 Johnson & Johnson 17,349 1,187,886 Johnson Controls 3,603 108,666 Joy Global 642 46,365 JPMorgan Chase & Co. 21,069 856,033 Juniper Networks 3,376 a 87,877 KBR 971 27,674 Kellogg 1,647 87,390 KeyCorp 2,842 29,983 Kimberly-Clark 2,553 147,640 Kimco Realty 1,553 54,805 KLA-Tencor 1,047 39,357 Kohl's 1,802 a 75,522 Kraft Foods, Cl. A 9,339 297,167 Kroger 3,890 110,009 L-3 Communications Holdings 739 72,932 Laboratory Corp. of America Holdings 654 a 44,197 Lam Research 834 a 27,430 Lamar Advertising, Cl. A 425 a 16,142 Las Vegas Sands 732 a 33,321 Legg Mason 912 36,799 Leggett & Platt 962 18,759 Lehman Brothers Holdings 3,620 62,771 Lender Processing Services 661 a 22,044 Lennar, Cl. A 1,020 12,342 Leucadia National 1,112 49,784 Level 3 Communications 8,752 a 29,757 Lexmark International, Cl. A 547 a 19,189 Liberty Global, Cl. A 1,009 a 29,089 Liberty Global, Ser. C 1,066 a 29,208 Liberty Media-Entertainment, Ser. A 2,979 a 73,343 Liberty Media-Interactive, Cl. A 3,442 a 48,291 Liberty Property Trust 730 26,572 Limited Brands 1,817 29,962 Lincoln National 1,629 77,703 Linear Technology 1,283 39,837 Lockheed Martin 2,138 223,058 Loews 2,300 102,488 Lorillard 1,063 a 71,338 Lowe's Cos. 8,871 180,259 LSI 4,765 a 33,069 M & T Bank 486 34,205 Macerich 483 26,724 Macy's 2,494 46,912 Manitowoc 764 20,139 Manpower 571 27,408 Marathon Oil 4,323 213,859 Marriott International, Cl. A 1,705 44,177 Marsh & McLennan Cos. 3,147 88,903 Marshall & Ilsley 1,572 23,894 Martin Marietta Materials 242 25,403 Masco 2,121 34,975 MasterCard, Cl. A 450 109,868 Mattel 2,087 41,844 McAfee 926 a 30,327 McCormick & Co. 672 26,947 McDonald's 7,019 419,666 McGraw-Hill 1,990 80,933 McKesson 1,749 97,927 MDU Resources Group 1,196 38,164 MeadWestvaco 1,245 33,378 Medco Health Solutions 3,184 a 157,863 Medtronic 6,890 363,999 MEMC Electronic Materials 1,387 a 64,093 Merck & Co. 13,202 434,346 Merrill Lynch & Co. 9,498 253,122 MetLife 4,318 219,225 Metropcs Communications 1,426 a 23,714 MGM MIRAGE 590 a 17,122 Microchip Technology 1,087 34,708 Micron Technology 5,134 a 24,797 Microsoft 51,291 1,319,205 Millipore 316 a 22,231 Mirant 1,268 a 38,813 Mohawk Industries 419 a 24,708 Molson Coors Brewing, Cl. B 844 45,551 Monsanto 3,341 397,947 Monster Worldwide 940 a 16,676 Moody's 1,300 45,253 Morgan Stanley 6,053 238,972 Mosaic 941 119,705 Motorola 13,683 118,221 Murphy Oil 1,166 92,965 Nasdaq OMX Group 977 a 27,131 National City 4,141 19,587 National Oilwell Varco 2,519 a 198,069 National Semiconductor 1,820 38,129 Nationwide Financial Services, Cl. A 234 10,846 NetApp 2,036 a 52,020 New York Community Bancorp 1,965 32,658 Newell Rubbermaid 1,901 31,424 Newfield Exploration 889 a 43,543 Newmont Mining 2,645 126,854 News, Cl. A 11,047 156,094 News, Cl. B 3,048 44,531 NII Holdings 989 a 54,059 NIKE, Cl. B 2,264 132,852 NiSource 1,607 27,448 Noble 1,625 84,288 Noble Energy 1,041 76,899 Nordstrom 1,145 32,907 Norfolk Southern 2,286 164,409 Northern Trust 1,201 93,882 Northrop Grumman 1,949 131,343 NRG Energy 1,395 a 50,625 Nucor 1,904 108,947 NVIDIA 3,190 a 36,494 Nymex Holdings 511 41,892 NYSE Euronext 906 42,799 Occidental Petroleum 5,014 395,254 Office Depot 1,821 a 12,383 Old Republic International 1,770 18,585 Omnicom Group 1,942 82,904 ONEOK 682 31,017 Oracle 25,061 a 539,563 Oshkosh 600 10,824 Owens-Illinois 1,068 a 45,112 Paccar 2,112 88,831 Pactiv 1,070 a 25,798 Pall 719 29,062 Parker Hannifin 1,019 62,852 Patterson Cos. 900 a 28,107 Patterson-UTI Energy 904 25,692 Paychex 1,976 65,050 Peabody Energy 1,613 109,119 Pentair 544 18,833 People's United Financial 2,340 39,733 Pepco Holdings 1,138 28,382 Pepsi Bottling Group 986 27,460 PepsiCo 9,770 650,291 PetSmart 735 16,692 Pfizer 41,668 777,942 PG & E 2,187 84,265 Pharmaceutical Product Development 738 28,147 Philip Morris International 12,848 663,599 Pinnacle West Capital 810 27,192 Pioneer Natural Resources 707 42,031 Pitney Bowes 1,260 39,929 Plains Exploration & Production 657 a 36,772 Plum Creek Timber 1,000 48,720 PNC Financial Services Group 2,097 149,495 Polo Ralph Lauren 340 20,118 PPG Industries 974 59,063 PPL 2,257 105,989 Praxair 1,905 178,556 Precision Castparts 841 78,575 Priceline.com 251 a 28,852 Pride International 1,131 a 43,838 Principal Financial Group 1,563 66,443 Procter & Gamble 18,847 1,234,102 Progress Energy 1,485 62,830 Progressive 3,898 78,935 ProLogis 1,564 76,448 Prudential Financial 2,700 186,219 Public Service Enterprise Group 3,087 129,037 Public Storage 772 63,219 Pulte Homes 1,690 20,635 QUALCOMM 9,829 543,937 Quest Diagnostics 1,124 59,752 Questar 1,043 55,154 Quicksilver Resources 506 a 13,237 Qwest Communications International 10,654 40,805 R.R. Donnelley & Sons 1,238 33,055 Range Resources 891 43,267 Raytheon 2,591 147,506 Regency Centers 407 24,217 Regions Financial 4,189 39,712 Reliant Energy 2,350 a 42,559 Republic Services 1,283 41,698 Reynolds American 1,099 61,357 Robert Half International 873 22,078 Rockwell Automation 833 37,077 Rockwell Collins 966 48,001 Rohm & Haas 807 60,525 Roper Industries 522 31,936 Ross Stores 795 30,178 Rowan 653 25,989 Royal Caribbean Cruises 933 23,772 Safeco 513 33,940 Safeway 2,663 71,155 Salesforce.com 596 a 38,019 SanDisk 1,548 a 21,827 SandRidge Energy 434 21,218 Sara Lee 4,233 57,823 SCANA 647 23,415 Schering-Plough 9,854 207,722 Schlumberger 7,306 742,290 Scripps Networks Interactive, Cl. A 606 24,567 Sealed Air 935 20,290 Sears Holdings 538 a 43,578 SEI Investments 782 18,009 Sempra Energy 1,502 84,352 Sherwin-Williams 594 31,631 Sigma-Aldrich 749 45,494 Simon Property Group 1,354 125,421 Sirius Satellite Radio 18,448 a 29,517 SL Green Realty 402 33,503 SLM 2,777 a 47,570 Smith International 1,213 90,223 Southern 4,648 164,493 Southwest Airlines 1,006 15,684 Southwestern Energy 2,064 a 74,944 Sovereign Bancorp 3,743 35,633 Spectra Energy 3,831 104,088 Sprint Nextel 16,828 136,980 SPX 302 38,288 St. Jude Medical 2,082 a 96,980 Stanley Works 405 18,014 Staples 4,284 96,390 Starbucks 4,384 a 64,401 Starwood Hotels & Resorts Worldwide 1,116 38,268 State Street 2,594 185,834 Steel Dynamics 1,106 35,038 Stryker 1,746 112,076 Sun Microsystems 4,714 a 50,110 Sunoco 824 33,463 SunPower, Cl. A 213 a 16,778 SunTrust Banks 2,032 83,434 SUPERVALU 1,447 37,072 Symantec 5,131 a 108,110 Synopsys 831 a 19,961 SYSCO 3,661 103,826 T. Rowe Price Group 1,517 90,792 Target 4,736 214,209 TD Ameritrade Holding 1,637 a 32,593 Telephone & Data Systems 299 12,678 Telephone & Data Systems (special shares) 152 6,012 Teradata 1,209 a 28,315 Terex 587 a 27,783 Tesoro 927 14,313 Texas Instruments 8,075 196,869 Textron 1,506 65,466 Thermo Fisher Scientific 2,551 a 154,387 Tiffany & Co. 924 34,918 Time Warner 21,791 312,047 Time Warner Cable, Cl. A 1,215 a 34,542 TJX Cos. 2,644 89,129 Toll Brothers 1,070 a 21,496 Torchmark 544 31,579 Total System Services 1,197 23,437 Travelers Cos. 3,772 166,421 Tyson Foods, Cl. A 1,824 27,178 U.S. Bancorp 10,540 322,629 UDR 1,090 27,839 Ultra Petroleum 922 a 65,812 Union Pacific 3,015 248,557 UnionBanCal 348 18,695 United Parcel Service, Cl. B 4,213 265,756 United States Steel 715 114,657 United Technologies 5,676 363,150 UnitedHealth Group 7,619 213,942 Unum Group 2,052 49,576 Urban Outfitters 571 a 18,849 UST 938 49,348 Valero Energy 3,346 111,790 Varian Medical Systems 717 a 43,020 Ventas 795 35,664 VeriSign 1,302 a 42,367 Verizon Communications 17,549 597,368 Vertex Pharmaceuticals 1,030 a 35,535 VF 601 43,020 Viacom, Cl. B 3,363 a 93,929 Virgin Media 1,855 20,813 Visa, Cl. A 2,470 180,458 VMware, Cl. A 204 7,313 Vornado Realty Trust 835 79,383 Vulcan Materials 739 47,436 W.R. Berkley 1,071 25,297 W.W. Grainger 384 34,372 Wachovia 13,019 224,838 Wal-Mart Stores 14,660 859,369 Walgreen 6,032 207,139 Walt Disney 10,901 330,845 Washington Mutual 5,987 31,911 Washington Post, Cl. B 36 22,257 Waste Management 3,004 106,762 Waters 678 a 46,063 WellPoint 3,296 a 172,875 Wells Fargo & Co. 19,432 588,207 Western Digital 1,315 a 37,859 Western Union 4,545 125,624 Weyerhaeuser 1,317 70,407 Whirlpool 537 40,651 White Mountains Insurance Group 40 17,460 Whole Foods Market 940 20,840 Williams 3,552 113,842 Williams-Sonoma 504 8,790 Windstream 3,274 39,026 Wisconsin Energy 689 31,088 Wm. Wrigley Jr. 1,347 106,359 Wyeth 8,160 330,643 Wyndham Worldwide 1,032 18,514 Wynn Resorts 411 40,064 Xcel Energy 2,881 57,793 Xerox 5,545 75,634 Xilinx 1,661 41,243 XTO Energy 3,405 160,818 Yahoo! 7,319 a 145,575 Yum! Brands 2,884 103,305 Zimmer Holdings 1,422 a 97,990 Zions Bancorporation 729 21,338 Total Common Stocks (cost $136,405,805) Coupon Maturity Principal Bonds and Notes.7% Rate (%) Date Amount ($) Value ($) Germany Bundesrepublik Deutschland, Bonds, Ser. 05 (cost $1,315,705) EUR 3.50 1/4/2016 1,072,000 b Short-Term Investments32.2% U.S. Government Agencies25.6% Federal Home Loan Bank System 2.45%, 10/24/08 8,000,000 7,954,267 Federal Home Loan Bank System, 2.35%, 9/17/08 12,000,000 11,963,183 Federal Home Loan Mortgage Corp. 2.20%, 8/18/08 5,000,000 4,994,806 Federal Home Loan Mortgage Corp. 2.25%, 9/8/08 15,000,000 14,964,375 Federal National Mortgage Association, 2.20%, 8/18/08 5,000,000 4,994,806 Federal National Mortgage Association, 2.22%, 9/3/08 15,000,000 14,969,475 U.S. Treasury Bills6.6% 1.93%, 9/18/08 15,300,000 c Total Short-Term Investments (cost $75,101,622) Face Amount Covered by Options.0% Contracts ($) Value ($) Put Options Swiss Market OTC Index, September 2008 @ 671 340 a 27,508 Swiss Market OTC Index, September 2008 @ 721 150 a 36,353 Swiss Market OTC Index, September 2008 @ 716 200 a 44,469 Total Options (cost $226,897) Other Investment13.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,368,000) 31,368,000 d Total Investments (cost $244,418,029) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% a Non-income producing security. b Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $244,191,133. Net unrealized depreciation on investments was $13,495,820 of which $7,824,340 related to appreciated investment securities and $21,320,160 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES July 31, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long Amsterdam Exchanges Index 147 18,252,294 August 2008 452,136 Australian 10 Year Bond 59 5,465,407 September 2008 184,986 CAC 40 10 Euro 120 8,242,838 August 2008 656,169 Euro-Bund 10 Year 88 15,447,919 September 2008 305,817 FTSE 100 Index 214 22,914,643 September 2008 (972,847) Hang Seng Stock Index 73 10,654,459 August 2008 137,832 IBEX 35 Index 116 21,431,006 August 2008 1,018,141 S&P ASX 200 Index 53 6,203,713 September 2008 (491,261) S & P/MIB Index 90 20,012,404 September 2008 (1,424,811) S & P/Toronto Stock Exchange 60 Index 6 951,528 September 2008 (9,704) U.S. Treasury 10 Year Notes 772 88,647,312 September 2008 1,352,769 Financial Futures Short Canadian 10 Year Bond 91 (10,534,367) September 2008 (65,110) Dax Index 43 (10,944,229) September 2008 (108,300) Japanese 10 Year Bond 19 (23,979,183) September 2008 (205,364) Japanese 10 Year Mini Bond 12 (1,514,586) September 2008 (34,614) S & P 500 Emini 251 (15,902,105) September 2008 296,460 Topix Index 50 (6,020,724) September 2008 329,832 10 Year Long Gilt 257 (54,656,155) September 2008 (618,431) STATEMENT OF OPTIONS WRITTEN July 31, 2008 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: Swiss Market OTC Index, September 2008 @ 716 200 a (43,394) Swiss Market OTC Index, September 2008 @ 671 340 a (187,250) Swiss Market OTC Index, September 2008 @ 721 150 a (29,025) (Premiums received $226,897) a Non-income producing security. At July 31, 2008, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 7/31/2008 ($) Purchases: British Pound, expiring 9/17/2008 4,239,575 8,223,291 8,372,264 148,973 British Pound, expiring 9/17/2008 14,320,125 28,120,057 28,279,219 159,162 British Pound, expiring 9/17/2008 955,000 1,873,634 1,885,923 12,289 Euro, expiring 9/17/2008 23,390,924 36,157,161 36,390,274 233,113 Euro, expiring 9/17/2008 12,798,181 19,783,139 19,910,685 127,546 Euro, expiring 9/17/2008 6,770,000 10,603,330 10,532,383 (70,947) Euro, expiring 9/17/2008 13,289,461 20,859,005 20,674,990 (184,015) Euro, expiring 9/17/2008 776,000 1,216,675 1,207,257 (9,418) Euro, expiring 9/17/2008 1,164,000 1,824,089 1,810,885 (13,204) Euro, expiring 9/17/2008 2,606,000 4,125,540 4,054,267 (71,273) Japanese Yen, expiring 9/17/2008 186,829,842 1,755,441 1,736,717 (18,724) Japanese Yen, expiring 9/17/2008 110,856,603 1,044,413 1,030,491 (13,922) Japanese Yen, expiring 9/17/2008 349,206,200 3,260,306 3,246,121 (14,185) Japanese Yen, expiring 9/17/2008 99,773,200 931,105 927,463 (3,642) Japanese Yen, expiring 9/17/2008 3,990,928 37,243 37,098 (145) Japanese Yen, expiring 9/17/2008 494,875,072 4,589,022 4,600,217 11,195 Japanese Yen, expiring 9/17/2008 49,886,600 462,561 463,732 1,171 New Nealand Dollar, expiring 9/17/2008 10,150,468 7,621,073 7,390,940 (230,133) New Nealand Dollar, expiring 9/17/2008 1,701,000 1,281,552 1,238,563 (42,989) Swedish Krona, expiring 9/17/2008 12,324,850 2,028,232 2,029,951 1,719 Swedish Krona, expiring 9/17/2008 25,069,440 4,153,217 4,129,036 (24,181) Swedish Krona, expiring 9/17/2008 88,882,560 14,851,693 14,639,308 (212,385) Swedish Krona, expiring 9/17/2008 9,594,000 1,562,363 1,580,170 17,807 Swedish Krona, expiring 9/17/2008 5,983,000 1,002,652 985,424 (17,228) Swedish Krona, expiring 9/17/2008 53,828 8,930 8,866 (64) Swedish Krona, expiring 9/17/2008 1,345,700 223,378 221,642 (1,736) Swedish Krona, expiring 9/17/2008 4,709,950 781,955 775,747 (6,208) Swedish Krona, expiring 9/17/2008 6,674,672 1,096,726 1,099,345 2,619 Swedish Krona, expiring 9/17/2008 672,850 110,376 110,821 445 Sales: Australian Dollar, expiring 9/17/2008 6,559,460 6,205,249 6,135,843 69,406 Australian Dollar, expiring 9/17/2008 135,100 127,739 126,375 1,364 Australian Dollar, expiring 9/17/2008 2,718,000 2,568,241 2,542,469 25,772 Australian Dollar, expiring 9/17/2008 2,598,000 2,453,395 2,430,218 23,177 Australian Dollar, expiring 9/17/2008 5,043,000 4,877,650 4,717,318 160,332 Australian Dollar, expiring 9/17/2008 1,864,450 1,774,531 1,744,042 30,489 Australian Dollar, expiring 9/17/2008 532,700 506,719 498,298 8,421 Australian Dollar, expiring 9/17/2008 21,308 20,250 19,932 318 Australian Dollar, expiring 9/17/2008 2,642,192 2,498,010 2,471,556 26,454 Australian Dollar, expiring 9/17/2008 266,350 251,792 249,149 2,643 Canadian Dollar, expiring 9/17/2008 26,950,260 26,461,515 26,303,509 158,006 Norwegian Krone, expiring 9/17/2008 108,599,400 21,356,815 21,095,455 261,360 Norwegian Krone, expiring 9/17/2008 2,537,200 497,510 492,852 4,658 Norwegian Krone, expiring 9/17/2008 3,805,800 746,484 739,277 7,207 Swiss Franc, expiring 9/17/2008 4,839,148 4,679,755 4,622,006 57,749 Swiss Franc, expiring 9/17/2008 7,886,000 7,581,315 7,532,140 49,175 Swiss Franc, expiring 9/17/2008 2,105,200 2,050,533 2,010,736 39,797 Swiss Franc, expiring 9/17/2008 3,157,800 3,070,568 3,016,103 54,465 Swiss Franc, expiring 9/17/2008 1,804,750 1,762,311 1,723,767 38,544 Swiss Franc, expiring 9/17/2008 1,082,850 1,059,962 1,034,260 25,702 Swiss Franc, expiring 9/17/2008 2,519,431 2,469,108 2,406,379 62,729 Swiss Franc, expiring 9/17/2008 1,811,969 1,769,622 1,730,662 38,960 Swiss Franc, expiring 9/17/2008 5,024,000 4,920,382 4,798,564 121,818 Swiss Franc, expiring 9/17/2008 25,228 24,406 24,096 310 Swiss Franc, expiring 9/17/2008 630,700 610,212 602,399 7,813 Swiss Franc, expiring 9/17/2008 2,207,450 2,137,190 2,108,398 28,792 Swiss Franc, expiring 9/17/2008 3,128,272 2,996,171 2,987,901 8,270 Swiss Franc, expiring 9/17/2008 315,350 301,488 301,200 288 Total STATEMENT OF INVESTMENTS Dreyfus Premier Global Absolute Return Fund July 31, 2008 (Unaudited) Principal Short-Term Investments77.6% Amount ($) Value ($) Commerical Paper18.5% Bank of America 2.50%, 9/9/08 250,000 249,322 Bank of Scotland 2.60%, 9/17/08 300,000 298,982 BNP Paribas Finance 2.58%, 9/15/08 300,000 299,033 CBA (Delaware) Finance 2.40%, 8/28/08 300,000 299,460 Intesa Funding 2.65%, 9/26/08 250,000 248,969 Santander Central Hispano Finance (Delaware), 2.65%, 9/30/08 250,000 248,896 Svenska Handelsbanken 2.37%, 8/25/08 250,000 249,605 U.S. Government Agencies38.6% Federal Home Loan Bank System 2.14%, 8/13/08 1,550,000 1,548,896 Federal Home Loan Mortgage Corp. 2.25%, 9/8/08 1,200,000 1,197,150 Federal National Mortgage Association, 2.22%, 9/3/08 1,200,000 1,197,558 U.S. Treasury Bills20.5% 1.27%, 9/11/08 1,550,000 1,547,284 1.90%, 9/18/08 545,000 a 543,817 Total Short-Term Investments (cost $7,929,258) Face Amount Covered by Options2.6% Contracts ($) Value ($) Call Options U.S. Treasury 10-Year Notes August 2008 @ 105 (cost $243,034) 2,700,000 Other Investment18.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,850,000) 1,850,000 b Total Investments (cost $10,022,292) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a All or partially held by a broker as collateral for open financial futures positions. b Investment in affiliated money market mutual fund. At July 31, 2008, the aggregate cost of investment securities for income tax purposes was $10,022,292. Net unrealized appreciation on investments was $22,040 of which $22,520 related to appreciated investment securities and $480 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES July 3, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2008 ($) Financial Futures Long 10 Year Euro-Bond 14 1,607,594 Sept 2008 21,384 British Long Gilt 23 2,462,789 Sept 2008 (103,426) CAC 40 10 Euro 26 1,785,948 Aug 2008 110,928 Japanese 10 Year Bond 4 481,658 Sept 2008 (5,427) Financial Futures Short - 10 Year Euro-Bond 4 (702,179) Sept 2008 (7,561) British Long Gilt 18 (3,828,058) Sept 2008 (52,144) Japanese 10 Year Bond 36 (4,543,757) Sept 2008 (61,883) S & P 500 19 (1,203,745) Sept 2008 63,277 At July 31, 2008, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 7/31/2008 ($) Purchases: Canadian Dollar, expiring 9/17/2008 255,000 249,928 248,881 (1,047) Canadian Dollar, expiring 9/17/2008 199,376 196,546 194,591 (1,954) EURO, expiring 9/17/2008 182,000 285,447 283,145 (2,302) EURO, expiring 9/17/2008 158,000 250,531 245,807 (4,723) EURO, expiring 9/17/2008 135,000 213,718 210,025 (3,692) EURO, expiring 9/17/2008 394,570 610,410 613,850 3,440 EURO, expiring 9/17/2008 137,700 212,789 214,226 1,437 EURO, expiring 9/17/2008 1,064,334 1,645,223 1,655,831 10,607 EURO, expiring 9/17/2008 517,213 799,496 804,651 5,155 EURO, expiring 9/17/2008 398,000 623,357 619,186 (4,171) EURO, expiring 9/17/2008 537,068 842,977 835,540 (7,437) EURO, expiring 9/17/2008 267,000 409,698 415,383 5,685 EURO, expiring 9/17/2008 9,879 15,314 15,369 55 EURO, expiring 9/17/2008 27,121 42,064 42,193 130 British Pound, expiring 9/17/2008 97,000 190,857 191,554 697 British Pound, expiring 9/17/2008 60,000 119,074 118,487 (587) British Pound, expiring 9/17/2008 439,305 855,920 867,534 11,615 British Pound, expiring 9/17/2008 272,903 529,336 538,926 9,589 British Pound, expiring 9/17/2008 1,770 3,434 3,495 62 British Pound, expiring 9/17/2008 575,646 1,130,381 1,136,779 6,398 British Pound, expiring 9/17/2008 147,000 284,033 290,294 6,261 Japanese Yen, expiring 9/17/2008 10,672,704 99,507 99,210 (297) Japanese Yen, expiring 9/17/2008 14,745,500 137,810 137,069 (741) Japanese Yen, expiring 9/17/2008 55,825,870 522,651 518,941 (3,709) Japanese Yen, expiring 9/17/2008 16,513,290 155,257 153,503 (1,754) Japanese Yen, expiring 9/17/2008 7,894,800 74,129 73,388 (742) Japanese Yen, expiring 9/17/2008 289,396 2,700 2,690 (10) Japanese Yen, expiring 9/17/2008 4,423,428 41,299 41,119 (180) Japanese Yen, expiring 9/17/2008 19,534,230 182,401 181,585 (816) Japanese Yen, expiring 9/17/2008 10,852,350 100,635 100,880 246 Japanese Yen, expiring 9/17/2008 10,852,350 100,586 100,880 294 Japanese Yen, expiring 9/17/2008 3,617,450 33,542 33,627 85 Japanese Yen, expiring 9/17/2008 14,180,404 132,198 131,817 (381) Sales: Australian Dollar, expiring 9/17/2008 564,000 545,508 527,576 17,931 Australian Dollar, expiring 9/17/2008 22,480 21,396 21,028 368 Australian Dollar, expiring 9/17/2008 41,094 39,089 38,440 649 Australian Dollar, expiring 9/17/2008 42,150 39,850 39,428 422 Australian Dollar, expiring 9/17/2008 14,050 13,282 13,143 139 Australian Dollar, expiring 9/17/2008 42,150 39,800 39,428 372 Australian Dollar, expiring 9/17/2008 55,076 52,363 51,519 843 Australian Dollar, expiring 9/17/2008 153,000 143,973 143,119 854 Australian Dollar, expiring 9/17/2008 424,041 401,143 396,656 4,487 Australian Dollar, expiring 9/17/2008 77,000 71,016 72,027 (1,012) Australian Dollar, expiring 9/17/2008 173,721 164,367 162,502 1,865 Australian Dollar, expiring 9/17/2008 63,279 59,792 59,192 600 British Pound, expiring 9/17/2008 46,158 89,179 91,152 (1,974) British Pound, expiring 9/17/2009 45,842 88,465 90,528 (2,064) British Pound, expiring 9/17/2010 33,810 67,340 66,768 572 Canadian Dollar, expiring 9/17/2008 147,000 144,449 143,472 977 Canadian Dollar, expiring 9/17/2008 1,512,333 1,503,104 1,476,040 27,064 Canadian Dollar, expiring 9/17/2008 19,411 19,049 18,945 104 Canadian Dollar, expiring 9/17/2008 288,752 282,785 281,823 963 Canadian Dollar, expiring 9/17/2008 175,000 170,782 170,800 (19) Canadian Dollar, expiring 9/17/2008 29,600 29,587 28,890 697 EURO, expiring 9/17/2008 216,000 337,481 336,041 1,440 EURO, expiring 9/17/2008 30,000 45,785 46,672 (888) Swiss Franc, expiring 9/17/2008 140,000 136,807 133,718 3,089 Swiss Franc, expiring 9/17/2008 95,700 93,677 91,406 2,271 Swiss Franc, expiring 9/17/2008 160,138 156,526 152,952 3,574 Swiss Franc, expiring 9/17/2008 82,940 80,990 79,218 1,771 Swiss Franc, expiring 9/17/2008 76,560 74,747 73,125 1,622 Swiss Franc, expiring 9/17/2008 222,662 218,215 212,671 5,544 Swiss Franc, expiring 9/17/2008 431,000 422,111 411,660 10,451 Swiss Franc, expiring 9/17/2008 1,212 1,173 1,158 15 Swiss Franc, expiring 9/17/2008 81,810 79,198 78,139 1,059 Swiss Franc, expiring 9/17/2008 30,300 29,316 28,940 375 Swiss Franc, expiring 9/17/2008 24,240 23,468 23,152 316 Swiss Franc, expiring 9/17/2008 45,450 43,521 43,411 111 Swiss Franc, expiring 9/17/2008 45,450 43,531 43,411 120 Swiss Franc, expiring 9/17/2008 59,388 57,383 56,723 660 Swiss Franc, expiring 9/17/2008 15,150 14,484 14,470 14 Swiss Franc, expiring 9/17/2008 355,373 341,409 339,427 1,983 Swiss Franc, expiring 9/17/2008 490,000 479,250 468,013 11,238 Swiss Franc, expiring 9/17/2008 42,300 40,475 40,402 73 Swiss Franc, expiring 9/17/2008 313,642 299,832 299,568 263 Swiss Franc, expiring 9/17/2008 126,024 121,155 120,369 786 Swiss Franc, expiring 9/17/2008 345,976 333,150 330,451 2,698 Swiss Franc, expiring 9/17/2008 289,200 281,211 276,223 4,988 Swiss Franc, expiring 9/17/2008 72,300 70,399 69,056 1,343 Swiss Franc, expiring 9/17/2008 120,500 117,094 115,093 2,001 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: By: September 25, 2008 /s/ James Windels James Windels Treasurer Date: September 25, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
